Citation Nr: 0519647	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  00-03 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from September 1979 
to April 1980. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied reopening the claim for 
service connection for a psychiatric disability.  

In an April 2004 decision, after determining that new and 
material evidence had been submitted in order to reopen the 
claim, the Board remanded the claim of service connection for 
further development.  

In the representative's informal July 2005 hearing, the issue 
of entitlement to non-service connected pension benefits was 
raised.  Accordingly, this issue is referred to the RO for 
proper adjudication.  


REMAND

As noted in the introduction, the veteran's claim was 
remanded in April 2004.  It was remanded for a psychiatric 
examination to determine the nature and etiology of the 
veteran's psychiatric disability (specifically to determine 
whether the veteran's schizophrenia pre-existed service, and 
if it did, whether it increased in severity during service).  
The veteran was scheduled for the VA examination in May 2004, 
properly notified at his current address, but did not appear 
for said examination.  

The veteran's claim was also remanded in order to obtain the 
veteran's 1979 treatment records from Norwich Hospital prior 
to his entry into service, as well as any hospital records 
immediately after the veteran's separation from service which 
had not been obtained.  A VCAA letter was sent to the veteran 
in May 2004 in which it was requested that the veteran 
complete an enclosed VA-Form 21-4142 to  authorize release of 
records "if you received medical treatment from private 
physician or hospitals, including Norwich Hospital (1979)."  
No request was made for the veteran to authorize a release of 
records from the period immediately after the veteran's 
separation from service.  

Although the veteran submitted a VA Form 21-4142 in February 
2005 for current treatment at Genesis Center, Inc., he did 
not submit a VA Form 21-4142 for Norwich Hospital.  

It is noted that the hospitalization reports from Cedarcrest 
Regional Hospital from January-February 1983 report that the 
veteran was hospitalized at Norwich Hospital in April 1979 
(prior to service) and diagnosed with schizophrenia.  They 
also noted that the veteran was hospitalized shortly after 
service in April 1980 at Middlesex Memorial Hospital and 
diagnosed with schizophrenia, acute episode.  However, the 
actual hospitalization reports from Norwich and Middlesex are 
not of record.  These records are crucial to making an 
informed decision on the veteran's claim.  After the Board 
remand, no attempt was made to obtain the April 1980 records 
from Middlesex, even though the claim was remanded to obtain 
any hospital records not obtained immediately after the 
veteran's separation from service.  

Since no attempt was made to obtain the April 1980 post-
service records from Middlesex Memorial Hospital, the 
veteran's claim must be remanded in order to obtain these 
records.  Also, another attempt should be made to obtain the 
April 1979 pre-service records from Norwich Hospital.  In 
light of the need to remand the veteran's claim to obtain the 
records from Norwich Hospital and Middlesex Memorial 
Hospital, the veteran should be scheduled for another VA 
examination to determine the nature and etiology of all 
psychiatric disorders.  

Also, there had been a change in the interpretation of the 
law with respect to the adjudication of claims involving pre-
existing conditions and the application of the presumption of 
soundness.  It pointed out that the VA Office of General 
Counsel held that to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, the VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The Court reached a similar interpretation in Cotant v. 
Principi, 17 Vet.App. 116 (2003).  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as section 3.304(b) states 
that the presumption of sound condition may be rebutted 
solely by clear and unmistakable evidence that a disease or 
injury existed prior to service.  It was concluded that 38 
C.F.R. § 3.304(b) is invalid and should not be followed.  
Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the preexisting 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

Inasmuch as the RO has not yet considered the veteran's claim 
pursuant to the new interpretation of the law regarding the 
presumption of soundness, the veteran's claim must be 
remanded so that the RO can consider it pursuant to the 
aforementioned new interpretation of the law.  VAOPGCPREC 3-
2000.

Accordingly, the case is remanded for the following actions:

1.  Attempt to obtain the appropriate 
releases from the veteran for the 
hospitalization records from the Norwich 
Hospital from April 1979, and from the 
Middlesex Memorial Hospital from April 
1980.  If the appropriate releases are 
obtained, ensure that copies of 
hospitalization records from the Norwich 
Hospital from April 1979, and from the 
Middlesex Memorial Hospital from April 
1980 are obtained.  

2.  The veteran should be scheduled for a 
VA psychiatric examination.  The examiner 
must thoroughly review the claims folder 
in conjunction with evaluating the 
veteran.  The examiner should 
specifically answer the following 
questions:

a.  List the diagnoses of all 
current psychiatric disorders as 
precisely as possible.

b.  For each current psychiatric 
disorder, state a medical opinion as 
to the time of initial onset of the 
disorder.  

c.  What psychiatric disorders did 
the veteran have when he started 
active duty in September 1979 
(Please list the diagnoses in the 
most precise medical terms 
feasible).

d.  What psychiatric disorders did 
the veteran have at the end of his 
active service in April 1980? 
(Please list the diagnoses in the 
most precise medical terms 
feasible).

e.  If any of the disorders that the 
veteran had in April 1980 were the 
same disorders that the veteran had 
in September 1979, based on medical 
analysis of the entire record, 
respond to each of the following 
questions: (1) Was there an increase 
in the severity of disability during 
this time; and (2) If there was an 
increase in the severity of 
disability, was the increase beyond 
the natural progress of the 
disorder?  
In answering this question, the 
examiner should specifically comment 
on the veteran's medical board 
showing that he had a personality 
disorder, as well as the 
hospitalization reports from Norwich 
Hospital in April 1979, and from 
Middlesex Hospital in April 1980.  

A complete rationale for any opinion 
expressed must be provided.  If the 
examiner cannot answer any of the above 
questions, he should so state.  

3.  Upon completion of the foregoing 
actions, review the claims folder to 
ensure that all requested actions have 
been completed in compliance with this 
Remand order.  If any requested actions 
have not been completed, return the 
examinations reports to the examining VA 
medical facility for correction prior to 
returning the case to the Board.

4.  Thereafter, readjudicate the issue of 
service connection for a psychiatric 
disability.  If the claim remains denied 
issue a Supplemental Statement of the 
Case to the appellant on the issues on 
appeal.  The RO should consider the 
presumption of soundness and the 
requirements that must be met to rebut 
the presumption pursuant to Cotant v. 
Principi, 17 Vet. App. 116 (2003) and 
VAOPGCPREC 3-2003.  The appellant should 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).






	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).






